Citation Nr: 0025224	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-20 262A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE


Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 30 percent disabling.

REPRESENTATION


Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from June 1943 to September 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the veteran's claim for an increased 
rating for bilateral pes planus.

REMAND

In statements submitted by the veteran in February and April 
2000, he has clearly expressed his desire to have a 
videoconference hearing before a member of the Board at the 
RO. 

In order to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following action:


The RO should schedule the veteran for a 
hearing to be conducted by a member of 
the Board with the use video conferencing 
techniques.  The RO should notify the 
veteran of the date, time and place of 
such a hearing by letter mailed to his 
current address of record. 


Thereafter, the case should be returned to the Board, if in 
order. The purpose of this REMAND is to comply with due 
process requirements. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 
2000).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





